Citation Nr: 0912909	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  08-04 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from September 
1967 to September 1969.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a May 2007 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a letter received at the Board in November 2008, the 
Veteran requested a videoconference hearing before a Veterans 
Law Judge at the local RO.  It is a basic principle of 
Veterans' law that the Board shall decide an appeal only 
after affording the claimant an opportunity for a hearing.  
38 U.S.C.A. § 7104 (West 2002). Pursuant to 38 C.F.R. § 
20.700, a hearing on appeal before the Board will be granted 
if a claimant expresses a desire to appear in person.  To 
ensure full compliance with due process requirements, a 
remand is required.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993) (citing 38 U.S.C.A. § 7104(a) (a claimant has 
right to a hearing before the issuance of a Board decision); 
38 C.F.R. § 20.704 (2008).  

Therefore, in order to fully and fairly adjudicate the 
Veteran's appeal, this case is REMANDED to the RO for the 
following action:


Schedule the Veteran for a video 
conference hearing before a Veterans Law 
Judge at the RO.  The Veteran should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. § 
20.704(b) (2008).  After the hearing, the 
claims file should be returned to the 
Board in accordance with current 
appellate procedures.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

